Title: To Thomas Jefferson from Abiel Holmes, 20 May 1806
From: Holmes, Abiel
To: Jefferson, Thomas


                        
                            Sir,
                            Cambridge 20 May 1806.
                        
                        I acknowledge, with grateful respect, your favour of 9 March, and the renewal of your very obliging offer of
                            the loan of books, in aid of the completion of American Annals. In the hope of procuring a copy of the Memoires de
                            l’Amerique without putting you to the trouble of sending your’s to so remote a distance, I have been making diligent
                            search for that work since the receipt of your letter, but without success. Neither Mr. Adams, Judge Dana, nor any other
                            diplomatic or literary person in this vicinity, possesses the work, nor can direct me where to find it. I am constrained
                            therefore, Sir, to avail myself of your kindness, and to ask the favour of the loan of those volumes, or of such part of
                            them as you shall perceive to be of use to me, for the space of a few months. In the printing of the second volume of the
                            Annals, I have already come to the Peace of Paris in 1763. All that part of the work, which comprises that peace, and the
                            subsequent events, I should be exceedingly glad to examine. The American and British Chronicle also, on your
                            recommendation, I am solicitous to possess for the same purpose. If I may be favoured with that by post, as you were
                            pleased to suggest, it will give me that early use, which I shall need. The Memoires, if addressed to David Greene
                            & Son, merchants in Boston, directed to me at Cambridge, would be duly forwarded to me. The books, if received,
                            shall be carefully used, and seasonably returned, and the favour very gratefully acknowledged by,
                  Sir, Your obedient
                            & humble servant
                        
                            A. Holmes.
                        
                    